Per Curiam.

Upon review of the record, we concur with the board’s findings of fact, conclusions of law and recommendation. McCrae has repeatedly both in private and professional affairs ignored his responsibilities as an attorney. He has lied to banks about his personal financial affairs and he has lied under oath to a federal bankruptcy court.
The Ethical Considerations adopted as part of our Code of Professional Conduct state that a lawyer “should refrain from all illegal and morally reprehensible conduct. Because of his position in society, even minor violations of law by a lawyer may tend to lessen public confidente in the legal profession. Obedience to law exemplifies respect for law. To lawyers especially, respect for the law should be more than a platitude.” EC 1-5. This court expects all members of the bar to be guided by these considerations.
Accordingly, respondent, Charles Alexander McCrae, is indefinitely suspended from the practice of law. Costs taxed to the respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Cook, J., dissents and would disbar respondent.